Citation Nr: 0604843	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-20 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL


The veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
2003.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).  The veteran's claims file was 
subsequently transferred to the RO in Seattle, Washington.

Procedural history

The tinnitus claim

In an August 2003 rating decision, service connection was 
granted for tinnitus; a 10 percent disability rating was 
assigned effective July 1, 2003, the day following the 
veteran's separation from active service.  The veteran filed 
a timely notice of disagreement as to the assigned disability 
rating.  A Statement of the Case (SOC) was issued in May 
2004.  The veteran perfected his appeal by way of a 
substantive appeal (VA Form 9) received in June 2004.

The veteran presented oral testimony in November 2005 at a 
Travel Board hearing held at the RO in Seattle, Washington, 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the veteran's claim 
file.

The United States Court of Appeals for Veterans Claims (the 
Court), in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
reversed a decision of the Board which concluded that no more 
than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the VA 
Secretary has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  As will be explained 
below, given the unusual circumstances surrounding this case 
the Board finds that the veteran's claim 
(if indeed such claim exists) is not subject to the Smith 
stay.

The hearing loss claim

In the August 2003 rating decision, service connection for 
hearing loss was denied.  In June 2004, the veteran submitted 
a VA Form 9 [Appeal to Board of Veterans' Appeals],  as to 
the tinnitus claim.  In the Form 9, the veteran stated that 
his hearing loss was becoming worse.  The Board construes 
that statement as a timely NOD with respect to the denial of 
entitlement to service connection for hearing loss in  the 
August 2003 rating decision.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 20.201, 20.302 (2005).  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The veteran did not file a claim of entitlement to service 
connection for tinnitus; such was granted on the sole 
initiative of the RO.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2005); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
contend, in essence, that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  
As explained below, the issue to be decided is whether VA 
regulations allow for the assignment of separate disability 
ratings for tinnitus.  Application of pertinent provisions of 
the law and regulations will determine the outcome.  No 
amount of additional evidentiary development would change the 
outcome of this case; therefore no VCAA notice is necessary.

Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"].  See also VAOPGCPREC 2-2004 
[under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260].

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran requested, and was 
accorded, a personal hearing at the RO in November 2005 
before the undersigned Veterans Law Judge, a transcript of 
which is associated with his claims file.  

Pertinent law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Evaluation of tinnitus

Regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (May 11, 1999) [codified at 38 C.F.R. 
§§ 4.85-87 (2002)].  The regulations pertaining to the 
evaluation of diseases and injuries of the ears were again 
revised in May 2003, effective June 12, 2003.  See 68 Fed. 
Reg. 25,822 (May 14, 2003).

Effective prior to June 12, 2003, Diagnostic Code 6260 
provides a single level of disability.

10% Tinnitus, recurrent.

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

In Smith, however, the Court held that a plain reading of the 
pre-June 13, 2003, version of Diagnostic Code 6260 and 
application of 38 C.F.R. § 4.25(b) required the assignment of 
dual ratings for bilateral tinnitus.  Smith, 19 Vet. App. at 
77-78.  In Stolasz v. Nicholson, 19 Vet. App. 355 (2005), the 
Court held that the June 2003 amendment to Diagnostic Code 
6260 may not be retroactively applied to increased-rating 
claims that were pending at VA when the June 2003 amended 
regulation went into effect.  
 
Effective June 13, 2003, Diagnostic Code 6260 provides a 
single level of disability.

10% Tinnitus, recurrent.

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

As will be explained below, under the current version of the 
regulation, the maximum rating which is available for 
tinnitus is 10 percent.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


Effective date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

The effective date for the award of service connection shall 
be the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service; otherwise, the general rule applies.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background
 
In an August 2003 rating decision, service connection was 
granted for tinnitus; a 
10 percent disability rating was assigned effective July 1, 
2003, the date following the veteran's separation from active 
service.


Analysis

Service connection has been granted for tinnitus, effective 
July 1, 2003, the day after he left military service; the 
service-connected tinnitus has been rated  
10 percent disabling under current Diagnostic Code 6260.  

As explained in detail above, the current version of 
Diagnostic Code 6260 does not allow for the assignment of 
separate 10 percent ratings for tinnitus; that regulation was 
not impacted by the holding in Smith.  

In essence, it is the veteran's contention that he should be 
assigned separate 10 percent ratings for tinnitus in each ear 
because his claim for service connection for tinnitus was 
pending as of June 13, 2003, the date of the change in the 
regulations; that the former regulation is thus applicable to 
his claim; and that the holding in Smith requiring the 
assignment of dual ratings for bilateral tinnitus under the 
pre-June 13, 2003 version of Diagnostic Code 6260 therefore 
should apply in his case.  

It is undisputed that Smith applies to previous versions of 
Diagnostic Code 6260 only.  It does not apply to the current 
version of Diagnostic Code 6260.  The question to be 
determined, therefore, is whether the previous version of 
Diagnostic Code 6260 applies.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For reasons explained below the Board finds that the veteran 
did not file
a claim of entitlement to service connection for tinnitus 
prior to the effective date of the change in the regulation, 
June 13, 2003 (or for that matter at any other time).  
In the alternative, even if the veteran is deemed to have 
filed such a claim, under the circumstances here presented 
the former version of the regulation is not applicable to his 
claim.



The veteran did not file a claim

A review of the file indicates that the RO in San Diego, 
California received a VA Form 21-526, Veteran's Application 
for Compensation or Pension, on February 25, 2003.  At that 
time, the veteran was service on active duty in the United 
States Navy.  The veteran listed a number of claimed 
disabilities; neither hearing loss or tinnitus was mentioned.

In an undated VA Form 119, Report of Contact, filed sometime 
between February 25, 1993  and April 15, 1993, the veteran 
"wants to claim hearing loss . . . schedule audio exam".  
The requested examination was completed on April 15, 2003.  
Tinnitus was diagnosed.

In the August 2003 rating decision which forms the basis for 
this appeal, the San Diego RO granted service connection for 
tinnitus and assigned the 10 percent rating which is now in 
dispute.

Based on this history, it is manifest that the veteran never 
filed a claim for service connection for tinnitus.  The RO, 
to its credit, took it upon itself to grant service 
connection for tinnitus, based on the April 2003 VA 
examination report, but the veteran himself never claimed 
entitlement to service connection for tinnitus.    

In the absence of a claim of entitlement to tinnitus filed 
prior to the effective date of the current regulation, the 
former regulation is manifestly inapplicable.  The current 
regulation prohibits the assignment of separate 10 percent 
ratings for tinnitus, and that regulation was not disturbed 
by Smith or any other appellate court decision. 

The former regulation is inoperative

Although the Board believes that its discussion above is 
dispositive of this case, it will assume for the sake of 
argument that a claim for service connection for tinnitus was 
somehow pending as of June 13, 2003.  For reasons expressed 
immediately below, even if such was the case, assigning a 
rating under the former version of Diagnostic Code 6260 is an 
impossibility, because the veteran left military service 
after the former version of the regulation became 
inoperative, and thus he could not be rated under that 
version.     

It is undisputed that the veteran was serving on active duty 
through June 30, 2003, and that under the law service 
connection could not be granted for tinnitus prior to July 1, 
2003.  See 38 C.F.R. § 3.400 (2005).  The veteran and his 
representative do not so contend.  The current version of 
Diagnostic Code 6260, which was effective at the time of his 
retirement from military service, is the only version of this 
diagnostic code that applies to the veteran's claim.  

The Board is of course aware of the holding of the Court in 
Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) overruled in part by Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003) [where the 
law or regulation changes after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant should 
apply].  However, Karnas and Kuzma involved increased rating 
claims filed after the respective claimants left military 
service and had been assigned initial disability ratings.  
Those cases did not address the specific situation in this 
case, whether a regulation could be applied to a claim which 
was granted after the regulation ceased to exist.   

[While the Court held in Stolasz that the current version of 
Diagnostic Code 6260 could not be retroactively applied to 
increased-rating claims that were pending on June 13, 2003, 
that case did not address the situation here presented.  
Moreover, the veteran's pre-retirement claim, if such in fact 
existed, was not a claim for an increased rating.]  

Service connection for tinnitus was granted effective July 1, 
2003, after the former version of the regulation ceased to be 
effective.  This is the earliest effective date which could 
conceivably be assigned.  Therefore, only the current version 
of Diagnostic Code 6260 applies even if a claim for service 
connection somehow existed prior to the effective date of the 
current regulation.  

The current version of Diagnostic Code 6260 specifically 
prohibits separate evaluations for tinnitus of each ear.  
Therefore, the veteran is receiving the maximum rating under 
Diagnostic Code 6260.  The holding in Smith regarding dual 
ratings for bilateral tinnitus under the previous versions of 
Diagnostic Code 6260, whatever its final outcome, does not 
apply in this case.  For the same reason, the Smith stay does 
not apply.
  
Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the August 2003 rating decision.  
Because he has been awarded a maximum 10 percent rating since 
the effective date of the grant of service connection, July 
1, 2003, staged ratings are not for application in this case.

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
representative has in connection with this appeal presented 
evidence to support the premise, that his service-connected 
tinnitus results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  The veteran's presentation is that he is 
entitled to separate 10 percent ratings for tinnitus as a 
matter of law.  This has been dealt with above.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
 See also VAOPGCPREC 6-96.  Accordingly, in the absence of 
the matter being adjudicated by the RO, the Board will not 
address the matter of referral for extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the event the veteran believes that an exceptional or 
unusual disability picture is presented which warrants 
consideration of an extraschedular rating for tinnitus by 
appropriate VA officials, he may raise this matter with the 
RO.

Conclusion 

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the regulation.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The benefit sought on appeal 
is denied.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.


REMAND

2.  Entitlement to service connection for hearing loss.

As was described in the Introduction, in the August 2003 
rating decision, the RO denied the claim of entitlement to 
service connection for hearing loss.  His November 2003 NOD 
referred only to the disability rating assigned for the 
tinnitus.  However, in June 2004, the veteran submitted a VA 
Form 9 as to the tinnitus issue which also referred to his 
service-connected hearing loss.  The Board construes as a 
timely NOD as to the denial of entitlement to service 
connection for hearing loss.  See  38 C.F.R. §§ 20.201, 
20.302 (2005); see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA must liberally construe all documents filed by a 
claimant].

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of entitlement to 
service connection for hearing loss.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court held that in circumstances 
where a NOD is filed, but a SOC has not been issued, the 
Board must remand the claim to direct that a SOC be issued.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of service connection for hearing 
loss.  The veteran and his representative 
should be provided with copies of the SOC 
and advised of the time period in which 
to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


